Citation Nr: 1222914	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-31 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 6, 2010.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and November 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for bilateral hearing loss and tinnitus, and entitlement to TDIU, respectively.

On appeal in April 2011, the Board remanded the case so that a VA examination could be scheduled.  Following an attempt to comply with those Remand instructions, as well as a continued denial of those issues, the Veteran's appeal was returned to the Board for further appellate review.

At the beginning of the appeal, the Veteran was represented by John S. Berry, attorney at law.  In a November 2009 VA Form 21-22, the Veteran appointed the Oklahoma Department of Veterans Affairs as his representative.  Mr. Berry subsequently withdrew his power of attorney in a correspondence dated December 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On appeal in April 2011, the Board remanded the case for a VA examination to determine the etiology of any hearing loss and tinnitus that the Veteran may have.  Specifically, the Board instructed the examiner to determine (1) whether a hearing loss disability, as defined by 38 C.F.R. § 3.385, currently exists; (2) whether any right ear hearing loss underwent a permanent increase in severity during active duty, and if so, whether any increase in hearing loss was due to the natural progress of the disease; (3) whether any left ear hearing loss is at least as likely as not related to, or consistent with, the Veteran's claimed in-service noise exposure; and (4) whether the Veteran's tinnitus is related to, or consistent with, his claimed in-service noise exposure.

Pursuant to the Board's April 2011 Remand, the Veteran underwent a VA examination in May 2011.  Unfortunately, the VA examination is inadequate.  The audiogram clearly shows that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  With respect to the left ear, the examiner based his negative nexus opinion on the fact that the Veteran exhibited normal hearing upon enlistment and separation.  However, VA regulation 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  With respect to the right ear, the examiner found a significant worsening compared to the Veteran's discharge examination.  He concluded that because the etiology of the pre-existing right ear hearing loss is unknown, it is not possible to speculate what the natural progression of the hearing loss would be.  Therefore, he determined that he could not provide an opinion on the etiology of the hearing loss shift between entrance and exit without resorting to mere speculation.  With respect to tinnitus, the examiner found that it was less likely than not that the Veteran's tinnitus is secondary to his active service.  He noted that the Veteran specifically linked the onset of the tinnitus to a time period coinciding with the worsening of his right ear hearing, which the examiner found was not characteristic of acoustic trauma.  As discussed above, the April 2011 VA opinion is not adequate with respect to the hearing loss claim.  Therefore, it cannot serve as the basis for a negative nexus opinion with respect to the tinnitus claim.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Remand is therefore required to ensure compliance with the April 2011 remand with respect to the hearing loss and tinnitus claims.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Furthermore, the medical examination conducted, and medical opinion obtained, on remand, should be procured from a different qualified health care professional, e.g., someone other than the May 2011 VA examiner. 

In addition, a June 2011 correspondence indicates that the Veteran recently filed a claim for benefits from the Social Security Administration (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Finally, the Board notes that the issue of entitlement to TDIU prior to April 6, 2010 is inextricably intertwined with the Veteran's hearing loss and tinnitus claims.  In other words, a grant of service connection for either of these disabilities may impact the Veteran's TDIU claim.  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available. 

2. Schedule an appropriate VA examination by an examiner different than the one who conducted the May 2011 evaluation.  The purpose of the examination conducted pursuant to this remand is to determine the nature, extent, and etiology of any hearing loss and tinnitus the Veteran may have.  The claims folder, to include a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished. 

The examiner is asked to discuss the following: 

(a)	 For any right ear hearing loss diagnosed on examination, did the Veteran's pre-existing right ear hearing loss disability undergo a permanent increase in severity during his active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition? 

(b)  For any left ear hearing loss diagnosed on examination, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty (to include whether it is consistent with his complaints of in-service acoustic trauma)?

(c)  For any tinnitus diagnosed on examination, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty (to include whether it is consistent with his complaints of in-service acoustic trauma)?

Complete rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and TDIU prior to April 6, 2010.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


